779 F.2d 29
Roosevelt TURNER, Plaintiff-Appellant,v.Vernon HOUSEWRIGHT, et al., Defendants-Appellees.
No. 85-1608.
United States Court of Appeals,Ninth Circuit.
Submitted* Nov. 14, 1985.Decided Dec. 26, 1985.

N. Patrick Flanagan, III, Appellate Federal Public Defender, Reno, Cal., for plaintiff-appellant.
Thomas P. Wright, Dist. Atty. Gen., Carson City, Nev., for defendants-appellees.
Appeal from the United States District Court District of Nevada;  Edward C. Reed, Judge.
Before ANDERSON, and PREGERSON, Circuit Judges, and TASHIMA,** District Judge.
PER CURIAM:


1
Roosevelt Turner appeals from the district court's denial of his petition for writ of habeas corpus.  After reviewing the record, we are satisfied that the district court's denial of habeas relief was correct.  Accordingly, we affirm for the reasons stated in the district court's well-reasoned opinion.  599 F.Supp. 1358 (D.Nev.1984).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 3(f)


**
 The Honorable A. Wallace Tashima, United States District Judge, Central District of California, sitting by designation